Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 09/01/2021.


Examiner’s Statement of Reasons for Allowance
3.       Claims 1, 5, 9, 13, 15 and 16-20 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Referring to claim 1, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 1.  

The prior art of Vandeweerd (US PG. Pub. 2017/0302822 A1) teaches in Sect. [0086], security marker frames 320 may include a plurality of boundary presence markers scattered across each security marker frame 320.  That is, in addition to a security marker 415e, security presence markers may be displayed at repeated intervals across the security marker frames 320.  Each security presence marker may, for example, be a small circle that may be spaced 100 pixels from an adjacent security presence marker.  Accordingly, even though the security marker 415e may not be within 
	
	In addition, the prior art of Chang (US PG. Pub. 2013/0293696 A1) discloses in Sect. [0061], an authentication and security component 402 is used to process 
the authentication requests sent from the control module 100 (not shown in FIG. 
5) or the remote user viewing module 300 (not shown in FIG. 5).  Either a 
username/password combination or a certificate-based authentication is applied, 
the third authentication and security component 402 will verify the username 
and password credential or certificate with databases.  If the SSL data 
encryption is applied, the third authentication and security component 402 will 
decrypt the data for further processing.

	Lastly, the prior art of Wiley (US PG. Pub. 2002/0120855 A1) discloses in Sect. [0128], a file content using the user interface generated by the secure document 
application 209.  Files may be displayed in a format similar to Windows Explorer.RTM., and files may be identified by drag and drop menus.  In step 401 a user selects individual recipient devices from a drop-down menu of devices generated from one of the pre-stored recipient address lists 303.  Each individual pre-registered device is listed, and the user may assign an individual document to an individual recipient device.  In step 402, the user allocates a quantity print permission for each selected document to 
addresses and number of authorized copies in the history database 305 which can be accessed at any time by the user to trace where particular documents have been sent and to provide accountability of document transmission at the send computer entity.  In step 405, optionally, the send computer entity may receive acknowledgments from each of the specified secure recipient printer devices, acknowledging from each of those devices that the encrypted electronic document has been received.  Acknowledgement data recording time and date at which each individual recipient printer device received the document may be stored in the document history database.

In particular, the applied references of Vandeweerd in view of Chang and further in view of Wiley fails to disclose and would not have rendered obvious the following limitations of independent claim 1:
	“a processor configured to: 
receive a transmission request for image data from an image processing apparatus to which a user provides an instruction to execute image processing; 
	acquire a security policy that includes an attribute of the image processing apparatus in a case where the transmission request is received; and 
	perform a control for transmitting the image data to the image processing apparatus and executing the image processing in the image processing apparatus in accordance with the acquired security policy, 
	wherein the attribute is an attribute information including information related to at least one of a pre-registered organization to which the image processing apparatus belongs or a relationship between the user and the image processing apparatus, 
	the relationship between the user and the image processing apparatus is information representing whether or not the pre-registered organization to which the image processing apparatus belongs corresponds to a pre-registered organization to which the user belongs, 
	wherein the information processing apparatus compares the pre-registered organization to which the image processing apparatus belongs with the pre-registered organization to which the user belongs, and 
	wherein in a case where the pre-registered organization to which the image processing apparatus belongs does not correspond to the pre-registered organization to which the user belongs, the acquired security policy applied in executing the image processing in the image processing apparatus is stricter than in a case where the pre- registered organization to which the image processing apparatus belongs corresponds to the pre-registered organization to which the user belongs, 
the acquired security policy applied in executing the image processing in the image processing apparatus is stricter, is defined as a security policy in which a number of a non-specifying process is larger than that in a default security policy.”, since the references fail to obtain adequate security characteristics to assist with the performance of image processing and development to be applied in executing the image forming in the image processing apparatus based on defined security policies for strictness wherein the information processing apparatus compares the pre-registered organization to which the image processing apparatus belongs with the pre-registered organization to which the user belongs, and wherein in a case where the pre-registered organization to which the image processing apparatus belongs does not correspond to the pre-registered organization to which the user belongs and having a number of a non-specifying process is larger than that in a default security policy, which is required for providing appropriate restrictions levels with regard to system security policies. 
	
	Therefore, whether taken individually or in combination, the prior arts of Vandeweerd in view of Chang and further in view of Wiley fails to explicitly teach the claimed limitation as required by the independent claim 1.

5.       It follows that claims 5, 9, 13, 15 and 16-20 are then inherently allowable for depending on an allowable base claim.

6.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl Dottin whose telephone number is (571)270-5471.  The examiner can normally be reached on Monday through Thursday   9:30AM – 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677